UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund ANNUAL REPORT August 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 43 Statement of Assets and Liabilities 44 Statement of Operations 45 Statement of Changes in Net Assets 47 Financial Highlights 52 Notes to Financial Statements 68 Report of Independent Registered Public Accounting Firm 69 Important Tax Information 70 Board Members Information 73 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Bond Fund, covering the 12-month period from September 1, 2012, through August 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. fixed-income markets, including municipal bonds, encountered heightened volatility over the past year as long-term interest rates climbed in response to accelerating economic growth and expectations that the Federal Reserve Board will begin to back away from the open-ended quantitative easing program it launched last fall. Indeed, the U.S. economy has responded positively to low interest rates amid muted inflationary pressures, helping to drive the unemployment rate lower and housing markets higher. In our analysis, the U.S. economy is nearing an inflection point to a somewhat faster growth rate.We expect a reduced fiscal drag in 2014 and beyond, and the stimulative monetary policy of the past five years should continue to support economic expansion, particularly in interest rate-sensitive industry groups. For information on how these developments may affect your fixed-income investments, we urge you to discuss these matters with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 16, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through August 31, 2013, as provided by Steven Harvey and Daniel Rabasco, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2013, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of –4.30%, Class C shares returned –5.02%, Class I shares returned –4.15%, ClassY shares returned –2.86%, and Class Z shares returned –4.12%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index (the “Index”), produced a total return of –3.70%. 2 Selling pressure stemming from investors’ changing interest-rate expectations during the final months of the reporting period sent the Index into negative territory for the reporting period overall.The fund produced lower returns than its benchmark, primarily due to overweighted exposure during the market downturn to higher quality revenue bonds with strong liquidity characteristics. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Selling Pressure Intensified Late in Reporting Period After an extended period of market support, municipal bonds encountered heightened volatility over the first eight months of 2013. The robust investor demand that had characterized much of 2012 failed to rematerialize, sending municipal bond yields higher despite a relatively meager supply of newly issued securities. Yields of U.S. Treasury securities also generally climbed in response to improved economic trends, putting additional pressure on municipal bond prices. In late May, remarks by Federal Reserve Board Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than expected.This development sent longer term interest rates higher, further eroding returns from municipal bonds. In July, decades of economic decay and subsequent population loss culminated in a bankruptcy filing by the city of Detroit. Despite this bankruptcy filing, credit conditions improved for most states and municipalities in the recovering economy. For example, the State of California received credit-rating upgrades after voters approved a measure to raise certain taxes, and many issuers of revenue-backed bonds reported solid revenue growth. Fund Strategies Produced Mixed Results When prices of lower rated, higher yielding securities climbed to relatively rich levels toward the end of 2012, we increased the fund’s focus on higher grade securities with more attractive valuations.The fund’s relative performance over the reporting period was initially dampened by a more conservative credit bias with its emphasis on higher quality bonds backed by revenues from essential municipal services. We also shifted the fund’s emphasis from long-term securities to bonds with maturities below 15 years, effectively reducing the fund’s sensitivity to changing interest rates. This positioning helped cushion the full brunt of the market downturn later in the reporting period. In addition, the fund received strong contributions to relative performance from revenue bonds issued to finance hospitals and airports. 4 Finding More Attractive Values Municipal bonds generally ended the reporting period with attractive valuations compared to U.S.Treasury securities, suggesting that they may have been punished more severely than was warranted by underlying fundamentals. Indeed, in our judgment, recent bouts of market volatility have provided compelling opportunities to purchase higher yielding, lower rated municipal bonds at relatively low prices, which we expect to rise as investors refocus on underlying market and issuer fundamentals. Therefore, we recently have increased the fund’s exposure to lower rated and longer term revenue bonds. September 16, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z, Class I nor ClassY shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable.The total return figures presented for ClassY shares of the fund reflect the performance since 7/1/13 (the inception date for ClassY shares).The Dreyfus Corporation has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of Class A, C, I and Z shares (excluding Rule 12b-1 fees, shareholder services fees for Class A, C, I and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) do not exceed 0.45%. Dreyfus may terminate this agreement upon at least 90 days’ prior notice to investors but has committed not to do so until at least July 31, 2014.Without this absorption returns would have been lower. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, ClassY and Class Z shares of Dreyfus AMT-Free Municipal Bond Fund on 8/31/03 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. On April 29, 2013, the Board authorized the fund to offer ClassY shares, as a new class of shares, to certain investors, including certain institutional investors. On July 1, 2013, ClassY shares were offered at net asset value and are not subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/13 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/03 –8.59 % % % without sales charge 3/31/03 –4.30 % % % Class C shares with applicable redemption charge † 3/31/03 –5.95 % % % without redemption 3/31/03 –5.02 % % % Class I shares 12/15/08 –4.15 % % †† % †† Class Y shares 7/1/13 –4.09 % †† % †† % †† Class Z shares 5/6/94 –4.12 % % % Barclays Municipal Bond Index –3.70 % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from March 1, 2013 to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2013 † Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †† $ 3.41 $ 7.06 $ 2.20 $ .74 $ 2.39 Ending value (after expenses) $ 934.90 $ 931.30 $ 935.30 $ 971.40 $ 935.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2013 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †††† $ 3.57 $ 7.37 $ 2.29 $ 2.29 $ 2.50 Ending value (after expenses) $ 1,021.68 $ 1,017.90 $ 1,022.94 $ 1,022.94 $ 1,022.74 † From July 1, 2013 (commencement of initial offering) to August 31, 2013 for ClassY shares. †† Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I and .49% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses are equal to the fund’s annualized expense ratio of .45% for Class Y shares, multiplied by the average account value over the period, multiplied by 61/365 (to reflect the actual days in the period). ††† Please note that while ClassY shares commenced operations on July 1, 2013, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period March 1, 2013 to August 31, 2013. †††† Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I, .45% for Class Y and .49% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2013 Long-Term Municipal Coupon Maturity Principal Investments—99.9% Rate (%) Date Amount ($) Value ($) Alabama—.5% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,521,750 Jefferson County, Limited Obligation School Warrants 5.25 1/1/14 1,700,000 1,695,971 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 992,370 Arizona—.7% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,063,450 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,731,023 Arkansas—.1% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,036,829 California—8.4% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 3,828,903 California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,449,490 California, GO 5.25 10/1/16 295,000 296,254 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,630,600 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,157,074 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 5.50 11/1/35 3,575,000 3,751,569 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,366,780 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 8,892,016 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 4,812,200 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,939,483 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 a 1,123,006 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 a 975,940 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,325,000 1,118,472 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,819,700 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 3,910,620 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 938,920 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 a 801,045 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 a 1,946,619 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,158,780 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,152,320 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/20 1,000,000 1,170,290 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,523,606 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 a 1,144,163 University of California Regents, General Revenue 5.00 5/15/23 2,000,000 2,311,520 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,249,800 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 809,488 Colorado—3.2% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 516,950 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 616,680 City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 14,259,600 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,116,450 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,353,228 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,016,320 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,116,060 Regional Transportation District of Colorado, Sales Tax Revenue (FasTracks Project) 5.00 11/1/28 5,040,000 5,379,545 District of Columbia—.8% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,069,040 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,853,320 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,036,380 Florida—6.2% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,669,076 Broward County, Airport System Revenue 5.00 10/1/42 7,500,000 7,254,150 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,800,360 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,315,210 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,407,909 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,000,000 2,261,720 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 3,821,547 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,055,180 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 6,530,000 7,167,916 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,690,679 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; Assured Guaranty Corp.) 5.00 10/1/22 1,820,000 1,969,713 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,335,937 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,509,750 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,633,388 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.22 11/15/23 2,250,000 b 2,151,607 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,010,410 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,814,720 Georgia—2.7% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,709,200 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,885,852 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,406,940 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,353,909 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) 5.63 6/15/38 2,000,000 2,097,280 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,660,950 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,245,679 Idaho—1.1% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,094,200 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,830,175 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—8.4% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,595,528 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,598,825 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,548,975 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,757,250 Illinois, GO 5.00 1/1/16 2,850,000 3,069,906 Illinois, GO 5.00 8/1/24 1,000,000 1,015,120 Illinois, GO 5.50 7/1/38 8,000,000 7,584,880 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 9,217,529 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 782,543 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 520,765 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,286,985 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,023,650 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,420,660 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,175,200 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,426,500 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,392,051 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,189,076 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.00 4/1/27 7,500,000 7,869,600 Iowa—.6% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.50 12/1/22 5,000,000 4,587,350 Kansas—.2% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,430,415 Kentucky—.1% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 958,470 Louisiana—1.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,650,975 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,239,280 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,133,150 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 4,254,570 Maine—.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,466,812 Maryland—7.9% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,720,002 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,650,052 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,126,080 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 715,667 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 811,988 Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/18 2,500,000 2,893,725 Carroll County, Consolidated Public Improvement GO 5.00 11/1/22 1,075,000 1,248,355 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Frederick, Public Improvement GO 5.00 9/1/18 2,500,000 2,901,425 Howard County, COP 8.15 2/15/20 605,000 812,067 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,507,470 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,826,270 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,145,000 1,146,019 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,004,560 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,002,280 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,157,840 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,928,650 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,058,560 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,004,840 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/23 835,000 896,598 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,900,350 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,301,887 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,000,640 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,576,170 Maryland Health and Higher Educational Facilities Authority, Revenue (Mercy Medical Center Issue) 5.50 7/1/42 1,000,000 1,000,090 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,645,974 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 2,100,000 2,026,416 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,150,000 4,836,617 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,129,527 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 c 139,860 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 c 990,386 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,488,425 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,644,816 Maryland Transportation Authority, Transportation Facilities Projects Revenue 5.00 7/1/25 2,000,000 2,208,660 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 1,475,000 1,479,853 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 2,871,390 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 10/1/22 2,000,000 2,325,520 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,090,640 Massachusetts—4.5% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 15,000,000 d,e 15,311,250 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,237,200 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,321,399 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,441,610 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 5,000,000 5,269,250 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,801,695 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 2,500,000 2,554,025 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,199,680 Michigan—6.6% Brighton Area Schools, GO—Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 7,970,720 Brighton Area Schools, GO—Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 858,021 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,571,880 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,081,450 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,115,000 899,995 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 878,190 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,146,890 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,161,325 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 5,600,615 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,655,848 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,733,725 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,619,650 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 7,500,000 8,071,500 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,685,749 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,457,360 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,199,907 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,578,225 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,114,120 Minnesota—7.0% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 902,912 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 627,448 Hutchinson, Public Utility Revenue 5.00 12/1/22 200,000 223,916 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 a 1,216,962 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 3,000,000 3,435,120 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Children’s Health Care) 5.25 8/15/35 1,000,000 1,027,820 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,013,490 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,320,526 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,072,440 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,084,370 Minnesota, State General Fund Appropriation Bonds 5.00 3/1/23 2,500,000 2,845,400 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,483 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,044,430 Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) 5.13 12/1/40 750,000 720,682 Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) 5.00 10/1/31 750,000 773,767 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,028,290 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,560,540 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,723,069 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 1,994,360 Minnesota Office of Higher Education, Supplemental Student Loan Program Revenue 5.00 11/1/29 1,715,000 1,736,523 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,837,400 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Northfield, HR 5.38 11/1/31 1,240,000 1,200,791 Olmsted County, GO Crossover Bonds 5.00 2/1/21 750,000 879,270 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 969,330 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,091,840 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,011,280 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,062,620 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,036,780 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,088,740 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Parking Facilities Project) 5.00 8/1/35 650,000 652,613 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 751,507 Saint Paul Port Authority, Revenue (Amherst H. Wilder Foundation Project) 5.00 12/1/29 2,000,000 2,047,480 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 a 2,818,553 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 a 2,733,097 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,023,470 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,125,540 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,567,965 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 849,930 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 610,000 611,720 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,000,000 1,048,600 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,100,150 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.00 7/1/34 500,000 458,450 Missouri—.1% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 220,000 220,913 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 475,000 484,016 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada—.3% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,469,750 New Jersey—.3% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 73,809 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 113,065 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.11 1/1/30 2,500,000 b 2,225,000 New York—2.8% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,452,950 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 1,893,642 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,618,875 New York City, GO 5.00 8/1/24 2,930,000 3,266,510 New York City, GO 5.00 8/1/28 1,000,000 1,072,410 New York City, GO 5.00 10/1/36 2,500,000 2,553,250 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,559,750 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,329,460 The Fund 27 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina—2.4% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,914,030 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,039,170 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,188,100 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) (Prerefunded) 5.25 7/1/14 1,135,000 f 1,182,806 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,495,745 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 a 2,824,500 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/34 1,000,000 1,059,100 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,046,590 Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,175,000 f 1,303,098 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,037,100 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 4,725,000 b 4,417,875 Ohio—10.5% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,606,975 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 418,058 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 600,000 612,312 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 747,199 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 484,015 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 356,152 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 838,110 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,160,600 The Fund 29 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,387,125 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,668,267 Cleveland, Airport System Revenue 5.00 1/1/31 1,000,000 976,150 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 9,422,560 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,331,987 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,771,525 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights— Public Parking Garage Project) 7.00 12/1/18 1,100,000 1,100,979 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights— Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,657,924 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,692,025 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 10,000,000 a 4,812,100 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 a 1,643,647 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,190,860 30 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,293,372 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,187,455 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,404,162 Montgomery County, Revenue (Miami Valley Hospital) (Prerefunded) 6.25 11/15/14 4,500,000 f 4,826,655 Ohio, Common Schools GO Bonds 5.00 9/15/21 1,000,000 1,159,990 Ohio, Highway Capital Improvement GO (Full Faith and Credit/Highway User Receipts) 5.00 5/1/23 2,000,000 2,286,380 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,157,640 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,013,530 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,371,259 Ohio Higher Educational Facility Commission, Revenue (University of Dayton Project) 5.00 12/1/19 500,000 574,440 Ohio State University, General Receipts Bonds 5.00 12/1/23 40,000 47,059 Ohio State University, General Receipts Bonds 5.00 12/1/23 960,000 1,095,840 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,029,740 The Fund 31 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio University, General Receipts Bonds 5.00 12/1/19 2,560,000 2,942,720 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,950,000 e 1,697,494 Richland County, GO Correctional Facilities Bonds (Insured; Assured Guaranty Corp.) 6.00 12/1/28 400,000 427,568 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,305,000 2,382,932 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,100,000 1,257,410 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,540,020 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,020,610 University of Cincinnati, General Receipts Bonds 5.00 6/1/22 1,535,000 1,748,626 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,793,155 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 915,000 949,157 32 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Wright State University, General Receipts Bonds 5.00 5/1/22 1,000,000 1,106,270 Oklahoma—.1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,170,276 Oregon—.2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,647,800 Pennsylvania—2.5% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 2,866,812 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,013,160 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,009,720 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,815,750 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,487,436 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 1,972,477 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 f 320,061 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 3,360,000 3,589,690 The Fund 33 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,928,750 South Carolina—1.2% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,499,800 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 7,486,650 Texas—6.9% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,262,247 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 2,936,820 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) 5.50 11/15/26 5,000,000 5,550,500 Houston Community College System, Limited Tax GO 5.00 2/15/29 2,050,000 2,175,255 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 3,900,000 a 1,551,849 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 2,860,000 a 1,053,367 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,008,940 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,371,747 34 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 a 1,095,145 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 a,f 1,187,549 Midlothian Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/40 2,500,000 2,567,250 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,440,675 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 5,000,000 5,250,350 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,500,000 1,610,310 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,069,227 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,059,750 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 297,960 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/24 10,000,000 11,289,500 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,126,120 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 a 1,990,544 The Fund 35 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia—1.7% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,133,510 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,081,850 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,250,436 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,178,600 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,093,870 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) (Prerefunded) 5.50 10/1/13 1,000,000 f 1,014,540 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,030,000 1,106,611 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 f 1,090,120 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 f 239,940 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,215,000 1,262,106 36 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,032,720 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,254,120 Washington—1.8% Seattle, Water System Revenue 5.00 9/1/22 2,700,000 3,120,174 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program—Toll Revenue) 5.00 6/1/33 2,255,000 2,332,437 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,485,000 3,904,664 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Corp.) 5.50 8/15/24 1,000,000 1,093,710 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 4,729,000 West Virginia—.3% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,546,500 Wisconsin—.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,014,360 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,168,460 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 1,918,780 The Fund 37 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—7.3% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 a 714,625 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 954,770 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 818,634 Guam Power Authority, Revenue 5.50 10/1/30 2,000,000 2,003,380 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,010,090 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,900,000 2,890,894 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 1,500,000 1,317,150 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 620,000 413,602 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 735,050 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Corp.) 5.00 7/1/28 500,000 401,840 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 991,910 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 1,000,000 791,260 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 834,030 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 787,290 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,027,502 38 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/17 5,000,000 4,908,400 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 8,250,000 6,059,295 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 700,510 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 380,000 252,917 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 f 1,084,160 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 1,023,940 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 1,000,000 839,230 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 854,811 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 2,886,708 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 981,737 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 1,000,000 918,950 The Fund 39 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 1,817,835 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 810,870 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 16,810,000 14,981,912 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,366,600 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,112,720 Total Investments (cost $825,704,722) % Cash and Receivables (Net) .1 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Variable rate security—interest rate subject to periodic change. c Non-income producing security; interest payments in default. d Collateral for floating rate borrowings. e Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, these securities were valued at $17,008,744 or 2.1% of net assets. f These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. 40 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 41 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 5.5 AA Aa AA 41.5 A A A 37.4 BBB Baa BBB 8.2 BB Ba BB 1.9 B B B .7 D D D .1 Not Rated g Not Rated g Not Rated g 4.7 † Based on total investments. g Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 42 STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments 825,704,722 823,559,953 Cash 613,031 Interest receivable 9,511,301 Receivable for shares of Common Stock subscribed 24,562 Prepaid expenses 54,611 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 504,610 Payable for floating rate notes issued—Note 4 7,500,000 Payable for shares of Common Stock redeemed 1,180,533 Interest and expense payable related to floating rate notes issued—Note 4 8,234 Accrued expenses 153,877 Net Assets ($) Composition of Net Assets ($): Paid-in capital 838,968,564 Accumulated undistributed investment income—net 86,651 Accumulated net realized gain (loss) on investments (12,494,242 ) Accumulated net unrealized appreciation (depreciation) on investments (2,144,769 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 579,727,736 29,450,255 13,365,157 965 201,872,091 Shares Outstanding 43,883,651 2,229,171 1,011,299 73 15,272,241 Net Asset Value Per Share ($) See notes to financial statements. The Fund 43 STATEMENT OF OPERATIONS Year Ended August 31, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 4,077,756 Shareholder servicing costs—Note 3(c) 1,414,950 Distribution fees—Note 3(b) 207,431 Registration fees 115,978 Professional fees 105,148 Custodian fees—Note 3(c) 79,900 Directors’ fees and expenses—Note 3(d) 47,422 Prospectus and shareholders’ reports 42,692 Interest and expense related to floating rate notes issued—Note 4 8,234 Loan commitment fees—Note 2 6,595 Interest expense—Note 2 44 Miscellaneous 81,616 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (1,724,360 ) Less—reduction in fees due to earnings credits—Note 3(c) (540 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,807,207 Net realized gain (loss) on swap transactions (114,165 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (74,377,837 ) Net unrealized appreciation (depreciation) on swap transactions 79,531 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 44 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2013 a 2012 b Operations ($): Investment income—net 23,103,441 20,217,038 Net realized gain (loss) on investments 2,693,042 5,206,275 Net unrealized appreciation (depreciation) on investments (74,298,306 ) 26,361,265 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (13,545,238 ) (9,947,551 ) Class B — (8,157 ) Class C (709,507 ) (634,799 ) Class I (495,884 ) (302,417 ) Class Y (6 ) (9,247,325 ) Class Z (8,111,283 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 78,198,445 29,258,906 Class B — 15,185 Class C 3,160,592 4,780,717 Class I 14,486,047 8,661,196 Class Y 1,000 — Class Z 5,246,240 8,939,231 Net assets received in connection with reorganizations—Note 1 386,139,382 — Dividends reinvested: Class A 10,706,854 7,252,115 Class B — 7,169 Class C 462,460 410,998 Class I 299,404 136,419 Class Z 5,713,174 6,490,695 Cost of shares redeemed: Class A (98,337,307 ) (37,544,231 ) Class B — (711,572 ) Class C (12,467,712 ) (2,476,517 ) Class I (12,504,104 ) (2,369,629 ) Class Z (30,635,419 ) (16,682,990 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 545,310,889 507,498,868 End of Period Undistributed investment income—net 86,651 — The Fund 45 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2013 a 2012 b Capital Share Transactions: Class A c,d Shares sold 5,499,209 2,102,113 Shares issued in connection with reorganizations—Note 1 25,661,345 — Shares issued for dividends reinvested 767,433 520,876 Shares redeemed (7,041,687 ) (2,693,937 ) Net Increase (Decrease) in Shares Outstanding ) Class B d Shares sold — 1,112 Shares issued for dividends reinvested — 524 Shares redeemed — (51,594 ) Net Increase (Decrease) in Shares Outstanding — ) Class C c Shares sold 220,212 341,982 Shares issued in connection with reorganizations—Note 1 1,217,209 — Shares issued for dividends reinvested 32,954 29,519 Shares redeemed (890,189 ) (179,150 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,014,792 617,077 Shares issued for dividends reinvested 21,330 9,771 Shares redeemed (889,237 ) (171,307 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 73 — Class Z Shares sold 368,014 643,659 Shares issued for dividends reinvested 404,335 465,927 Shares redeemed (2,192,803 ) (1,200,330 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective July 1, 2013, the fund commenced offering ClassY shares. b Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. c During the period ended August 31, 2013, 139,900 Class C shares representing $2,005,331 were exchanged for 140,037 Class A shares. d During the period ended August 31, 2012, 25,747 Class B shares representing $356,988 were automatically converted to 25,749 Class A shares. See notes to financial statements. 46 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 14.27 13.43 13.81 13.10 13.23 Investment Operations: Investment income—net a .47 .53 .58 .58 .59 Net realized and unrealized gain (loss) on investments (1.06 ) .83 (.38 ) .71 (.13 ) Total from Investment Operations (.59 ) 1.36 .20 1.29 .46 Distributions: Dividends from investment income—net (.47 ) (.52 ) (.58 ) (.58 ) (.59 ) Net asset value, end of period 13.21 14.27 13.43 13.81 13.10 Total Return (%) b (4.30 ) 10.32 1.60 10.10 3.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 .97 .97 .97 .99 Ratio of net expenses to average net assets .70 .70 .70 .70 .70 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c — — .00 c — Ratio of net investment income to average net assets 3.37 3.78 4.40 4.37 4.70 Portfolio Turnover Rate 34.19 22.11 22.31 20.53 31.77 Net Assets, end of period ($ x 1,000) 579,728 271,110 256,180 295,189 95,477 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. The Fund 47 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class C Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 14.27 13.43 13.81 13.10 13.23 Investment Operations: Investment income—net a .37 .42 .48 .48 .50 Net realized and unrealized gain (loss) on investments (1.07 ) .84 (.38 ) .71 (.13 ) Total from Investment Operations (.70 ) 1.26 .10 1.19 .37 Distributions: Dividends from investment income—net (.36 ) (.42 ) (.48 ) (.48 ) (.50 ) Net asset value, end of period 13.21 14.27 13.43 13.81 13.10 Total Return (%) b (5.02 ) 9.50 .85 9.27 3.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.73 1.71 1.72 1.74 Ratio of net expenses to average net assets 1.45 1.45 1.45 1.45 1.45 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c — — .00 c — Ratio of net investment income to average net assets 2.60 3.02 3.65 3.62 3.93 Portfolio Turnover Rate 34.19 22.11 22.31 20.53 31.77 Net Assets, end of period ($ x 1,000) 29,450 23,532 19,569 25,610 13,220 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 48 Year Ended August 31, Class I Shares 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 14.28 13.44 13.81 13.10 11.65 Investment Operations: Investment income—net b .50 .55 .61 .61 .45 Net realized and unrealized gain (loss) on investments (1.06 ) .85 (.37 ) .72 1.45 Total from Investment Operations (.56 ) 1.40 .24 1.33 1.90 Distributions: Dividends from investment income—net (.50 ) (.56 ) (.61 ) (.62 ) (.45 ) Net asset value, end of period 13.22 14.28 13.44 13.81 13.10 Total Return (%) (4.15 ) 10.59 1.93 10.35 16.46 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .73 .71 .71 .96 d Ratio of net expenses to average net assets .45 .45 .45 .46 .45 d Ratio of interest and expense related to floating rate notes issued to average net assets .00 e — — .00 e — Ratio of net investment income to average net assets 3.57 3.97 4.63 4.56 4.91 d Portfolio Turnover Rate 34.19 22.11 22.31 20.53 31.77 Net Assets, end of period ($ x 1,000) 13,365 12,340 5,495 8,146 86 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 49 FINANCIAL HIGHLIGHTS (continued) Period Ended Class Y Shares August 31, 2013 a Per Share Data ($): Net asset value, beginning of period 13.70 Investment Operations: Investment income—net b .09 Net realized and unrealized gain (loss) on investments (.48 ) Total from Investment Operations (.39 ) Distributions: Dividends from investment income—net (.09 ) Net asset value, end of period 13.22 Total Return (%) c (2.86 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .74 Ratio of net expenses to average net assets d .45 Ratio of interest and expense related to floating rate notes issued to average net assets d .00 e Ratio of net investment income to average net assets d 4.13 Portfolio Turnover Rate 34.19 Net Assets, end of period ($ x 1,000) 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 50 Year Ended August 31, Class Z Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 14.28 13.44 13.82 13.11 13.23 Investment Operations: Investment income—net a .50 .55 .61 .62 .62 Net realized and unrealized gain (loss) on investments (1.06 ) .84 (.39 ) .70 (.12 ) Total from Investment Operations (.56 ) 1.39 .22 1.32 .50 Distributions: Dividends from investment income—net (.50 ) (.55 ) (.60 ) (.61 ) (.62 ) Net asset value, end of period 13.22 14.28 13.44 13.82 13.11 Total Return (%) (4.12 ) 10.54 1.80 10.34 4.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .76 .75 .74 .77 Ratio of net expenses to average net assets .49 .50 .50 .48 .45 Ratio of interest and expense related to floating rate notes issued to average net assets .00 b — — .00 b — Ratio of net investment income to average net assets 3.53 3.98 4.60 4.60 4.97 Portfolio Turnover Rate 34.19 22.11 22.31 20.53 31.77 Net Assets, end of period ($ x 1,000) 201,872 238,329 225,584 246,699 232,390 a Based on average shares outstanding at each month end. b Amount represents less than .01%. See notes to financial statements. The Fund 51 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund.The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. As of the close of business on April 12, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Company’s Board of Directors (the “Board”), all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund (“Maryland Fund”) were transferred to the fund in exchange for corresponding classes of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A and Class C shares of Maryland Fund received Class A and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Maryland Fund at the time of the exchange.The exchange ratio for each class of shares was as follows: Class A—.87 to 1 and Class C—.87 to 1.The net asset value of the fund’s shares on the close of business April 12, 2013, after the reorganization was $14.36 for Class A and $14.36 for Class C, and a total of 10,157,666 Class A and 383,790 Class C shares were issued to shareholders of Maryland Fund in the exchange The net unrealized appreciation on investments and net assets prior to the acquisition as of the merger date for Maryland Fund and the fund were as follows: Unrealized Appreciation ($) Net Assets ($) Maryland Fund 5,998,446 151,375,304 Dreyfus AMT-Free Municipal Bond Fund 51,012,639 564,282,963 Total 52 As of the close of business on April 19, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Board, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund (“Minnesota Fund”) were transferred to the fund in exchange for corresponding classes of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A and Class C shares of Minnesota Fund received Class A and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Minnesota Fund at the time of the exchange. The exchange ratio for each class of shares was as follows: Class A—1.06 to 1 and Class C—1.07 to 1.The net asset value of the fund’s shares on the close of business April 19, 2013, after the reorganization was $14.37 for Class A and $14.37 for Class C, and a total of 6,701,400 Class A and 390,610 Class C shares were issued to shareholders of Minnesota Fund in the exchange The net unrealized appreciation on investments and net assets prior to the acquisition as of the merger date for Minnesota Fund and the fund were as follows: Unrealized Appreciation ($) Net Assets ($) Minnesota Fund 6,874,964 101,912,174 Dreyfus AMT-Free Municipal Bond Fund 57,653,293 715,768,906 Total As of the close of business on April 26, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Board, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund (“Ohio Fund”) were transferred to the fund in exchange for corresponding classes of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A and Class C shares of Ohio Fund received Class A and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Ohio Fund at the time of the exchange.The exchange ratio for each class of shares The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) was as follows: Class A—.89 to 1 and Class C—.89 to 1.The net asset value of the fund’s shares on the close of business April 26, 2013, after the reorganization was $14.37 for Class A and $14.37 for Class C, and a total of 8,802,279 Class A and 442,809 Class C shares were issued to shareholders of Ohio Fund in the exchange. The net unrealized appreciation on investments and net assets prior to the acquisition as of the merger date for Ohio Fund and the fund were as follows: Unrealized Appreciation ($) Net Assets ($) Ohio Fund 10,356,593 132,851,904 Dreyfus AMT-Free Municipal Bond Fund 64,723,786 816,476,259 Total Assuming the mergers of Maryland Fund, Minnesota Fund and Ohio Fund had been completed on September 1, 2012, the fund’s pro forma results in the Statement of Operations during the period ended August 31, 2013 would have been as follows: Net investment income $30,938,466 1 Net realized and unrealized gain (loss) on investments $(71,968,148 ) 2 Net increase (decrease) in net assets resulting from operations $(41,029,682 ) 1 $23,103,441 as reported in the Statement of Operations plus $2,980,453 Maryland Fund, $2,088,801 Minnesota Fund and $2,765,771 Ohio Fund pre-merger. 2 $(71,605,264) as reported in the Statement of Operations plus $(389,656) Maryland Fund, $(276,631) Minnesota Fund and $303,403 Ohio Fund pre-merger. Because the combined funds have been managed as a single integrated fund since the mergers were completed, it is not practicable to separate the amounts of revenue and earnings of Maryland Fund, Minnesota Fund and Ohio Fund that have been included in the fund’s Statement of Operations during the period ended August 31, 2013. At a meeting held on April 29, 2013, the Board approved, effective July 1, 2013: (a) for the fund to offer Class Y shares; and, (b) an increase in the authorized shares of the fund from 900 million to 1 billion and authorized 100 million Class Y shares. 54 MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue one billion shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (200 million shares authorized), Class C (200 million shares authorized), Class I (100 million shares authorized), Class Y (100 million shares authorized) and Class Z (400 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Y shares are sold at net asset value per share to certain investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) As of August 31, 2013, MBC Investments Corp., an indirect subsidiary of BNY Mellon held all of the Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that pri-oritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 56 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incor- The Fund 57 NOTES TO FINANCIAL STATEMENTS (continued) porates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 822,429,707 1,130,246 Liabilities ($) Floating Rate Notes † — (7,500,000 ) - ) † Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. 58 At August 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2012 — Purchases — Sales — Realized gain (loss) — Change in unrealized appreciation (depreciation) (283,754 ) Transfers into Level 3 † 1,414,000 Transfers out of Level 3 — Balance as of 8/31/2013 1,130,246 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2013 (283,754 ) † Transfers into or out of Level 3 represent the value at the date of transfer.The transfer into Level 3 for the current period was due to the lack of observable inputs following the issuer’s default. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carry- The Fund 59 NOTES TO FINANCIAL STATEMENTS (continued) overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $639,255, accumulated capital losses $10,802,160 and unrealized depreciation $1,934,547. In addition, the fund had $1,902,304 of capital losses realized after October 31, 2012, which were deferred for tax purposes to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 60 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2013. If not applied, $3,176,230 of the carryover expires in fiscal year 2017, $5,287,194 expires in fiscal year 2018 and $2,338,736 expires in fiscal year 2019. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2013 and August 31, 2012 were as follows: tax-exempt income $22,811,873 and $20,061,039, and ordinary income $50,045 and $79,210, respectively. During the period ended August 31, 2013, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, dividend reclassification and a capital loss carryover from fund mergers, the fund decreased accumulated undistributed investment income-net by $154,872, decreased accumulated net realized gain (loss) on investments by $4,282,014 and increased paid-in capital by $4,436,886. Net assets and net asset value per share were not affected by this reclassification. (e) Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, which replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to enforceable master netting arrangements (“MNA”) or similar agreements. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. The Fund 61 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2013, was approximately $3,900 with a related weighted average annualized interest rate of 1.14%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed, from September 1, 2012 through July 1, 2014, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the average daily net assets of their class.The Manager may terminate this agreement upon at least 90 days prior notice to shareholders, but has committed not to do so until at least July 1, 2014.The reduction in expenses, pursuant to the agreement, amounted to $1,724,360 during the period ended August 31, 2013. 62 During the period ended August 31, 2013, the Distributor retained $40,198 from commissions earned on sales of the fund’s Class A shares and $6,476 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2013, Class C shares were charged $207,431 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2013, Class A and Class C shares were charged $1,014,955 and $69,144, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (“Class Z Shareholder Services Plan”), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares, providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended August 31, 2013, Class Z shares were charged $98,125 pursuant to the Class Z Shareholder Services Plan. The Fund 63 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2013, the fund was charged $164,772 for transfer agency services and $4,615 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $529. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2013, the fund was charged $79,900 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended August 31, 2013, the fund was charged $2,275 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $11. During the period ended August 31, 2013, the fund was charged $8,973 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $430,003, Distribution Plan fees $19,518, Shareholder Services Plan 64 fees $144,012, custodian fees $41,793, Chief Compliance Officer fees $6,172 and transfer agency fees $67,239, which are offset against an expense reimbursement currently in effect in the amount of $204,127. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions during the period ended August 31, 2013, amounted to $554,542,697 and $229,429,655, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2013, was approximately $1,250,000, with a related weighted average annualized interest rate of .66%. The Fund 65 NOTES TO FINANCIAL STATEMENTS (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2013 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap agreements on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the 66 Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For financial reporting purposes, forward rate agreements are classified as interest rate swaps.At August 31, 2013, there were no interest rate swap agreements outstanding. The following summarizes the average notional value of swap agreements outstanding during the period ended August 31, 2013: The following summarizes the average notional value of swap agreements outstanding during the period ended August 31, 2013: Average Notional Value ($) Interest rate swap agreements 31,282,692 At August 31, 2013, the cost of investments for federal income tax purposes was $817,994,500; accordingly, accumulated net unrealized depreciation on investments was $1,934,547, consisting of $28,828,189 gross unrealized appreciation and $30,762,736 gross unrealized depreciation. The Fund 67 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus AMT-Free Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus AMT-Free Municipal Bond Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2013 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus AMT-Free Municipal Bond Fund at August 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2013 68 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended August 31, 2013 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $50,045 that is being reported as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2013 calendar year on Form 1099-DIV, which will be mailed in early 2014. The Fund 69 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and |businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (78) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Gordon J. Davis (72) Board Member (1995) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 49 ————— Joni Evans (71) Board Member (1991) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 70 Ehud Houminer (73) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 66 ————— Richard C. Leone (73) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues No. of Portfolios for which Board Member Serves: 24 ————— Hans C. Mautner (75) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (49) Board Member (2006) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) No. of Portfolios for which Board Member Serves: 90 The Fund 71 BOARD MEMBERS INFORMATION (Unaudited) (continued) Burton N. Wallack (62) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 24 ————— John E. Zuccotti (76) Board Member (2006) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York No. of Portfolios for which Board Member Serves: 24 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member 72 OFFICERS OF THE FUND (Unaudited) The Fund 73 OFFICERS OF THE FUND (Unaudited) (continued) 74 NOTES Dreyfus BASIC Municipal Money Market Fund ANNUAL REPORT August 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC Municipal Money Market Fund, covering the 12-month period from September 1, 2012, through August 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. fixed-income markets weathered bouts of heightened volatility over the past year as long-term interest rates climbed in response to accelerating economic growth and expectations that the Federal Reserve Board (the “Fed”) will begin to back away from the open-ended quantitative easing program it launched last fall. Indeed, the U.S. economy has responded positively to low interest rates amid muted inflationary pressures, helping to drive the unemployment rate lower and housing markets higher. A tax hike on upper-income earners, higher Social Security taxes, and sequester-related spending cuts were not enough to fully offset the stimulative effects of the Fed’s accommodative monetary policy. While these forces drove long-term interest rates higher, money market yields remained anchored near historical lows by the Fed’s unchanged target for short-term rates. In our analysis, the U.S. economy is nearing an inflection point to a somewhat faster growth rate.We expect a reduced fiscal drag in 2014 and beyond, and the stimulative monetary policy of the past five years should continue to support economic expansion. Nonetheless, the Fed has shown no signs that it intends to raise short-term interest rates anytime soon. For information on how these developments may affect your investments, we urge you to discuss these matters with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 16, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through August 31, 2013, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2013, Dreyfus BASIC Municipal Money Market Fund produced a yield of 0.00%.Taking into account the effects of compounding, the fund produced an effective yield of 0.00%. 1 Yields of municipal money market instruments stayed near historical lows throughout the reporting period. Despite rising long-term interest rates and more robust economic growth, short-term interest rates remained anchored by an overnight federal funds rate between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal income taxes.The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when the portfolio manager believes acceptable municipal obligations are not available for investment. Gradual Economic Recovery Continues The reporting period began in a slowly improving economic environment as U.S. GDP grew at a 1.1% annualized rate during the first quarter of 2013. Recovering labor and housing markets drove the domestic economy’s mild advance, but the positive impact of these factors was offset by significant cuts in government spending.The U.S. economy grew at a 2.5% annualized rate during the second quarter, fueled by gains in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) consumer spending, export activity, and real estate markets. In addition, the unemployment rate declined to a multi-year low of 7.3% by the reporting period’s end. Longer term interest rates climbed over the reporting period’s second half as the recovery gained traction, but the Federal Reserve Board’s (the “Fed”) target for the overnight federal funds rate remained near historical lows, and the Fed indicated that rates were unlikely to change until the unemployment rate reaches 6.5%. However, the central bank adopted a more hawkish posture in May, when remarks by Fed Chairman Ben Bernanke were widely interpreted as a signal that the Fed would back away from its ongoing quantitative easing program sooner than expected. In this environment, demand from individual investors remained focused on higher yielding, longer term municipal bonds. Demand for municipal securities also remained strong among nontraditional buyers, such as separately managed accounts and intermediate bond funds, due to attractive tax-exempt yields compared to taxable securities and narrow yield differences across the zero- to three-year maturity spectrum. Nonetheless, yields of high-quality, one-year municipal notes remained near historical lows over the reporting period. Moreover, rates on variable rate demand notes (“VRDNs”) remained steady amid robust demand from taxable money market funds seeking to comply with more stringent liquidity requirements from regulators and tax-exempt money market fund maintaining high levels of liquidity. Despite a bankruptcy filing by the city of Detroit over the summer, municipal credit quality generally continued to improve as most states and local governments recovered gradually from the recession. For example, California’s fiscal condition improved after last fall’s approval of higher taxes by voters, and many issuers of revenue-backed municipal securities have reported higher revenues. Credit Selection Remains Paramount Most tax-exempt money market funds have maintained relatively short weighted average maturities compared to historical averages. Due to narrow yield differences along the money market’s maturity spectrum, as well as ongoing regulatory uncertainty, it has made little sense for fund managers to extend their weighted average maturities. The fund was no exception, and we maintained its weighted average maturity in a range that was consistent with industry averages. 4 In addition, careful and well-researched credit selection has remained paramount.As we have for some time, we have continued to favor state general obligation bonds; essential service revenue bonds backed by revenues from water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics.We generally have shied away from instruments issued by localities that depend heavily on state aid. Low Rates Likely to Persist We remain cautiously optimistic regarding U.S. economic prospects as the United States and overseas markets continue to recover gradually from recession and various financial crises.While the Fed has indicated that it may begin to taper off its ongoing, open-ended quantitative easing program later this year, it also has made clear that short-term interest rates are likely to remain low for some time to come. Consequently, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. September 16, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days’ notice and which Dreyfus has committed will remain in place until at least January 1, 2014. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from March 1, 2013 to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2013 Expenses paid per $1,000 † $ 1.26 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2013 Expenses paid per $1,000 † $ 1.28 Ending value (after expenses) $ 1,023.95 † Expenses are equal to the fund’s annualized expense ratio of .25%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2013 Short-Term Coupon Maturity Principal Investments—102.0% Rate (%) Date Amount ($) Value ($) Arizona—4.9% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 650,000 a 650,000 Maricopa County Industrial Development Authority, MFHR, Refunding (Villas Solanas Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.11 9/7/13 2,400,000 a 2,400,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc.— Drake Cement Project) (LOC; Citibank NA) 0.09 9/7/13 1,450,000 a,b 1,450,000 California—4.8% California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.13 9/7/13 2,515,000 a 2,515,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Corporation Project) (LOC; Comerica Bank) 0.13 9/7/13 1,850,000 a 1,850,000 Colorado—1.2% Deutsche Bank Spears/Lifers Trust (Series DBE-1129X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 9/7/13 1,100,000 a,c,d 1,100,000 Florida—2.1% Hillsborough Community College Foundation, Inc., Student Housing Revenue (LOC; Bank of Montreal) 0.06 9/7/13 1,000,000 a 1,000,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 900,000 a 900,000 Georgia—.6% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 0.21 9/7/13 500,000 a 500,000 Illinois—8.5% Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.14 9/7/13 1,300,000 a,b 1,300,000 Illinois Finance Authority, Revenue (INX International Ink Company Project) (LOC; JPMorgan Chase Bank) 0.12 9/7/13 2,000,000 a,b 2,000,000 Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 0.14 9/7/13 2,840,000 a 2,840,000 Libertyville, Industrial Project Revenue (Fabrication Technologies, Inc. Project) (LOC; Bank of America) 0.33 9/7/13 1,630,000 a,b 1,630,000 Iowa—1.3% Des Moines, GO Refunding Capital Loan Notes 5.00 6/1/14 1,150,000 1,190,759 Louisiana—3.1% Ascension Parish, Revenue (BASF Corporation A Project) 0.20 9/7/13 2,800,000 a,b 2,800,000 Maine—1.3% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 0.28 9/7/13 700,000 a,b 700,000 Maine Municipal Bond Bank, GO Notes 5.00 11/1/13 500,000 503,843 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland—2.5% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.31 9/7/13 1,215,000 a 1,215,000 Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.18 9/7/13 1,100,000 a,b 1,100,000 Massachusetts—1.1% Springfield, GO Notes, BAN 1.00 2/14/14 1,000,000 1,002,780 Michigan—.5% Michigan Strategic Fund, LOR (Lions Bear Lake Camp Project) (LOC; PNC Bank NA) 0.15 9/7/13 450,000 a,b 450,000 Minnesota—8.8% Maplewood, Educational Facilities Revenue (Mounds Park Academy Project) (LOC; U.S. Bank NA) 0.07 9/7/13 3,710,000 a 3,710,000 Minneapolis, GO Notes (Various Purpose) 3.00 12/1/13 215,000 216,407 Minneapolis, MFHR (Saint Hedwig’s Assisted Living Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 520,000 a 520,000 Saint Paul Port Authority, Tax Increment Bonds (Westgate Office and Industrial Center Project) (LOC; U.S. Bank NA) 0.08 9/7/13 700,000 a,b 700,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.24 9/7/13 2,900,000 a,b 2,900,000 Mississippi—1.1% Jackson County, Port Facility Revenue, Refunding (Chevron U.S.A. Inc. Project) 0.05 9/3/13 1,000,000 a,b 1,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri—1.4% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.26 9/7/13 500,000 a,b 500,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.33 9/7/13 500,000 a,b 500,000 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.17 9/7/13 305,000 a 305,000 New Hampshire—2.9% New Hampshire Business Finance Authority, Industrial Facility Revenue (Luminescent Systems, Inc. Issue) (LOC; HSBC Bank USA) 0.40 9/7/13 800,000 a,b 800,000 New Hampshire Business Finance Authority, Revenue (Huggins Hospital Issue) (LOC; TD Bank) 0.07 9/3/13 1,800,000 a 1,800,000 New Jersey—1.1% North Wildwood, GO Notes, BAN 1.00 8/27/14 1,000,000 1,003,028 New York—3.9% East Rockaway Union Free School District, GO Notes, TAN 1.25 6/20/14 1,000,000 1,005,173 Northern Adirondack Central School District at Ellenburg, GO Notes, BAN 2.00 6/26/14 1,000,000 1,011,956 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties—Vanderbilt/Larned Project) (LOC; M&T Trust) 0.11 9/7/13 1,515,000 a 1,515,000 Ohio—3.6% Dayton City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes, Refunding 0.75 10/15/13 1,000,000 1,000,539 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Union Township, GO Notes, BAN (Various Purpose) 1.50 9/10/14 1,300,000 1,313,546 Union Township, GO Notes, BAN, Refunding (Various Purpose) 1.00 9/11/13 1,000,000 1,000,150 Oregon—1.0% Oregon, EDR (Oregon Precision Industries, Inc. Project) (LOC; Bank of America) 0.37 9/7/13 925,000 a,b 925,000 Pennsylvania—11.5% Allegheny County Industrial Development Authority, Commercial Development Revenue, Refunding (Two Marquis Plaza Project) (LOC; PNC Bank NA) 0.15 9/7/13 810,000 a,b 810,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 9/7/13 990,000 a,c,d 990,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.26 9/7/13 1,600,000 a,b 1,600,000 Pennsylvania Economic Development Financing Authority, EDR (Gish Logging, Inc. Project) (LOC; PNC Bank NA) 0.21 9/7/13 400,000 a,b 400,000 Pennsylvania Economic Development Financing Authority, EDR (Paul Klinge A/S Project) (LOC; PNC Bank NA) 0.21 9/7/13 500,000 a,b 500,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Economic Development Financing Authority, EDR (Philadelphia Area Independent School Business Officers Association Financing Program— Plymouth Meeting Friends School Project) (LOC; PNC Bank NA) 0.15 9/7/13 500,000 a,b 500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.21 9/7/13 5,000,000 a 5,000,000 Upper Dauphin Industrial Development Authority, Revenue (Pennsylvania Independent Colleges and University Research Center Project) (LOC; M&T Trust) 0.18 9/7/13 600,000 a 600,000 Rhode Island—1.7% Rhode Island Housing and Mortgage Finance Corporation, MFMR (Smith Building Development) (LOC; FHLB) 0.44 9/7/13 1,585,000 a 1,585,000 Texas—9.9% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.13 9/7/13 2,000,000 a 2,000,000 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children’s Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.12 9/7/13 1,000,000 a,c,d 1,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/25/13 2,900,000 2,900,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Lower Colorado River Authority, Revenue, CP (Lower Colorado River Authority Transportation Services Corporation) (Liquidity Facility; JPMorgan Chase Bank) 0.18 10/3/13 2,000,000 2,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.06 9/7/13 1,000,000 a 1,000,000 Utah—3.3% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.04 9/3/13 3,000,000 a 3,000,000 Virginia—5.6% Brunswick County Industrial Development Authority, Exempt Facility Revenue (Aegis Waste Solutions, Inc. Project) (LOC; Bank of America) 0.24 9/7/13 1,000,000 a 1,000,000 Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.26 9/7/13 2,540,000 a,b 2,540,000 Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.13 9/7/13 1,565,000 a,b 1,565,000 Washington—5.8% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 2,075,000 a,b 2,075,000 Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.23 9/7/13 1,140,000 a 1,140,000 Washington Economic Development Finance Authority, EDR (Skagit Valley Publishing Project) (LOC; U.S. Bank NA) 0.21 9/7/13 895,000 a,b 895,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.38 9/7/13 675,000 a 675,000 Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 475,000 a 475,000 Wisconsin—8.5% River Falls, IDR (M&O Properties, LLC Project) (LOC; U.S. Bank NA) 0.28 9/7/13 825,000 a,b 825,000 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.26 9/7/13 2,010,000 a,b 2,010,000 Wisconsin Health and Educational Facilities Authority, Revenue (16th Street Community Health Center, Inc.) (LOC; JPMorgan Chase Bank) 0.09 9/7/13 2,115,000 a 2,115,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.12 9/7/13 2,805,000 a 2,805,000 Total Investments (cost $92,828,181) % Liabilities, Less Cash and Receivables %) ) Net Assets % Variable rate demand note—rate shown is the interest rate in effect at August 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2013, the fund had $32,475,000 or 35.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, these securities amounted to $3,090,000 or 3.4% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). 14 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 72.2 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 3.1 Not Rated f Not Rated f Not Rated f 24.7 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments 92,828,181 92,828,181 Cash 477,844 Interest receivable 56,018 Prepaid expenses 7,063 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 20,957 Payable for investment securities purchased 2,313,546 Accrued expenses 56,668 Net Assets ($) Composition of Net Assets ($): Paid-in capital 90,977,935 Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 90,977,935 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended August 31, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 432,429 Shareholder servicing costs—Note 2(b) 65,870 Professional fees 44,742 Registration fees 20,253 Custodian fees—Note 2(b) 11,727 Directors’ fees and expenses—Note 2(c) 7,802 Prospectus and shareholders’ reports 6,962 Miscellaneous 27,025 Total Expenses Less—reduction in expenses due to undertakings—Note 2(a) (393,862 ) Less—reduction in fees due to earnings credits—Note 2(b) (69 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 10 See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2013 2012 Operations ($): Investment income—net 10 17 Net realized gain (loss) on investments — 156 Net Increase (Decrease) in Net Assets Resulting from Operations 10 Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 23,098,572 18,841,621 Dividends reinvested 161 17 Cost of shares redeemed (27,158,422 ) (72,530,103 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 95,037,780 148,726,089 End of Period See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .011 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.011 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .01 1.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .70 .67 .62 .65 Ratio of net expenses to average net assets .26 .25 .36 .40 .44 Ratio of net investment income to average net assets .00 b .00 b .00 b .02 1.15 Net Assets, end of period ($ x 1,000) 90,978 95,038 148,726 186,194 298,064 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series including the fund.The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 92,828,181 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At August 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2013, the components of accumulated earnings on a tax basis were substantially the same as the cost for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2013 and August 31, 2012 were as follows: tax-exempt income $10 and $17, and long-term capital gains $156 and $0, respectively. During the period ended August 31, 2013, as a result of permanent book to tax differences, primarily due to dividend reclassification, the fund increased accumulated undistributed investment income-net by $156 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from September 1, 2012 through January 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses do not exceed .45% of the value of the fund’s average daily net assets.The Manager may terminate this agreement upon at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2014. The reduction in expenses, pursuant to the undertaking, amounted to $227,555 during the period ended August 31, 2013. The Manager has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $166,307 during the period ended August 31, 2013. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2013, the fund was charged $50,978 pursuant to the Shareholder Services Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2013, the fund was charged $15,033 for transfer agency services and $550 for cash management services. These fees are included in shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $67. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2013, the fund was charged $11,727 pursuant to the custody agreement. The fund compensatesThe Bank of NewYork Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended August 31, 2013, the fund was charged $294 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. During the period ended August 31, 2013, the fund was charged $8,973 for services performed by the Chief Compliance Officer and his staff. 26 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $38,794, Shareholder Services Plan fees $4,000, custodian fees $3,956, Chief Compliance Officer fees $6,172 and transfer agency fees $3,485, which are offset against an expense reimbursement currently in effect in the amount of $35,450. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3— Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended August 31, 2013, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $19,655,000 and $41,905,000, respectively. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus BASIC Municipal Money Market Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2013 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC Municipal Money Market Fund at August 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2013 28 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended August 31, 2013 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $156 that is being designated as a long-term capital gain distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s exempt-interest dividends paid for the 2013 calendar year on Form 1099-DIV, which will be mailed in early 2014. The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (78) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Gordon J. Davis (72) Board Member (1995) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 49 ————— Joni Evans (71) Board Member (1985) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 30 Ehud Houminer (73) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 66 ————— Richard C. Leone (73) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly, The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues No. of Portfolios for which Board Member Serves: 24 ————— Hans C. Mautner (75) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (49) Board Member (2006) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) No. of Portfolios for which Board Member Serves: 90 The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) Burton N. Wallack (62) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 24 ————— John E. Zuccotti (76) Board Member (2006) Principal Occupation During Past 5 Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York No. of Portfolios for which Board Member Serves: 24 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) 34 NOTES Dreyfus High Yield Municipal Bond Fund ANNUAL REPORT August 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus High Yield Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus HighYield Municipal Bond Fund, covering the 12-month period from September 1, 2012, through August 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. fixed-income markets, including municipal bonds, encountered heightened volatility over the past year as long-term interest rates climbed in response to accelerating economic growth and expectations that the Federal Reserve Board will begin to back away from the open-ended quantitative easing program it launched last fall. Indeed, the U.S. economy has responded positively to low interest rates amid muted inflationary pressures, helping to drive the unemployment rate lower and housing markets higher. In our analysis, the U.S. economy is nearing an inflection point to a somewhat faster growth rate.We expect a reduced fiscal drag in 2014 and beyond, and the stimulative monetary policy of the past five years should continue to support economic expansion, particularly in interest rate-sensitive industry groups. For information on how these developments may affect your fixed-income investments, we urge you to discuss these matters with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 16, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through August 31, 2013, as provided by Daniel Barton and Jeffrey Burger, Co-Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2013, Dreyfus HighYield Municipal Bond Fund’s Class A shares achieved a –6.13% total return, Class C shares returned –6.82%, Class I shares returned –5.91%, Class Y shares returned -5.35%, and Class Z shares returned –6.05%. 1 The fund’s benchmark, the Barclays Municipal Bond Index (the “Index”), which, unlike the fund, does not include securities rated below investment grade, produced a total return of –3.70%. 2 Selling pressure stemming from investors’ changing interest-rate expectations during the final months of the reporting period sent the Index into negative territory for the reporting period overall.The fund produced lower returns than its benchmark, primarily due to its focus on lower rated and longer term securities, which lagged their investment-grade and shorter term counterparts. The Fund’s Investment Approach The fund primarily seeks high current income exempt from federal income tax. Secondarily, the fund may seek capital appreciation to the extent consistent with its primary goal.To pursue its goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax.The fund normally invests at least 50% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus. Municipal bonds rated below investment grade (BB/Ba or lower) are commonly known as “high yield” or “junk” bonds.The fund may invest up to 50% of its assets in higher-quality municipal bonds rated AAA/Aaa to A, or the unrated equivalent as determined by Dreyfus. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Selling Pressure Intensified Late in Reporting Period After an extended period of market support, municipal bonds encountered heightened volatility over the first eight months of 2013. The robust investor demand that had characterized much of 2012 failed to rematerialize, sending municipal bond yields higher despite a relatively meager supply of newly issued securities. Yields of U.S. Treasury securities also generally climbed in response to improved economic trends, putting additional pressure on municipal bond prices. In late May, remarks by Federal Reserve Board Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than many analysts had expected.This development sent longer term interest rates sharply higher, further eroding returns from municipal bonds. In July, a bankruptcy filing by a the city of Detroit also intensified selling pressure in the municipal bond market, causing the benchmark to end the reporting period with negative returns. Despite the Detroit bankruptcy filing, credit conditions continued to improve for most states and municipalities in the recovering economy. For example, the State of California received credit-rating upgrades after voters approved a measure to raise certain taxes, and many issuers of revenue-backed bonds reported solid revenue growth. Fund Strategies Produced Mixed Results In this environment, high yield municipal bonds generally lagged those with investment-grade credit ratings, and longer term bonds produced lower returns than bonds with shorter term maturities.The fund encountered particular weakness among Puerto Rico bonds, which were hurt by local fiscal and economic concerns, and high yield securities backed by the states’ settlement of litigation with U.S. tobacco companies.Although the fund maintained a position in a Detroit revenue bond issue, we believe that the risk of default is low due to backing by a dedicated revenue stream from the city’s water and sewer facilities. 4 The fund achieved better results from bonds backed by industrial development projects, which benefited from robust demand from institutional investors seeking competitive yields. At times during the reporting period, the fund successfully participated in tender option bond programs, a type of derivative instrument, to take advantage of higher long-term interest rates. Finding Attractive Values Among Beaten Down Securities High yield municipal bonds generally ended the reporting period with attractive valuations, suggesting that they may have been punished more severely than was warranted by underlying market fundamentals. Indeed, in our judgment, recent bouts of market volatility have provided compelling opportunities to purchase high yield securities at relatively low prices, which we expect to rise as investors refocus on underlying market and issuer fundamentals. Therefore, we believe we have positioned the fund for a rebound among high yield municipal bonds through an emphasis on lower rated and longer term securities. September 16, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not include the maximum initial sales charge in the case of Class A shares, and the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Class Z, Class I and ClassY shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable.The total return figures presented for ClassY shares of the fund reflect the performance since 7/1/13 (the inception date for ClassY shares). 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 3/15/07 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, ClassY and Class Z shares of Dreyfus HighYield Municipal Bond Fund on 9/30/05 (inception date) to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. On April 29, 2013, the Board authorized the fund to offer ClassY shares, as a new class of shares, to certain investors, including certain institutional investors. On July 1, 2013, ClassY shares were offered at net asset value and are not subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The fund invests primarily in municipal securities.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/13 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (4.5%) 3/15/07 –10.35 % % % †† without sales charge 3/15/07 –6.13 % % % †† Class C shares with applicable redemption charge † 3/15/07 –7.72 % % % †† without redemption 3/15/07 –6.82 % % % †† Class I shares 12/15/08 –5.91 % % †† % †† Class Y shares 7/1/13 –6.30 % †† % †† % †† Class Z shares 9/30/05 –6.05 % % % Barclays Municipal Bond Index 9/30/05 –3.70 % % % ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 3/15/07 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for periods prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). ††† The Index date is based on the life of Class Z shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus HighYield Municipal Bond Fund from March 1, 2013 to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2013 † Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †† $ 4.84 $ 8.47 $ 3.55 $ 1.32 $ 4.36 Ending value (after expenses) $ 901.50 $ 897.50 $ 902.50 $ 946.50 $ 902.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2013 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †††† $ 5.14 $ 9.00 $ 3.77 $ 4.13 $ 4.63 Ending value (after expenses) $ 1,020.11 $ 1,016.28 $ 1,021.48 $ 1,021.12 $ 1,020.62 † From July 1, 2013 (commencement of initial offering) to August 31, 2013 for ClassY shares. †† Expenses are equal to the fund’s annualized expense ratio of 1.01% for Class A, 1.77% for Class C, .74% for Class I and .91% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses are equal to the fund’s annualized expense ratio of .81% for ClassY shares, multiplied by the average account value over the period, multiplied by 61/365 (to reflect the actual days in the period). ††† Please note that while ClassY shares commenced operations on July 1, 2013, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period March 1, 2013 to August 31, 2013. †††† Expenses are equal to the fund’s annualized expense ratio of 1.01% for Class A, 1.77% for Class C, .74% for Class I, .81% for ClassY and .91% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2013 Long-Term Municipal Coupon Maturity Principal Investments—100.3% Rate (%) Date Amount ($) Value ($) Alabama—2.0% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,500,000 1,636,290 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,487,385 Alaska—2.3% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 743,850 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 2,788,343 Arizona—5.4% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,542,850 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,210,395 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,450,760 California—7.9% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,327,320 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,087,620 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,005,540 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,142,241 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 335,000 a 15,628 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,089,970 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,619,250 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,122,000 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,654,818 Connecticut—1.9% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,639,815 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,235,852 Florida—4.5% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,057,830 Martin County Industrial Development Authority, IDR (Indiantown Cogeneration, L.P. Project) 4.20 12/15/25 1,000,000 855,140 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,636,680 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 799,720 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,526,025 Georgia—1.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,719,450 Hawaii—1.0% Kuakini Health System, Special Purpose Revenue 6.38 7/1/32 1,500,000 1,500,045 Illinois—7.1% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 1,240,000 1,270,950 Harvey, GO 5.63 12/1/32 4,000,000 2,988,880 Illinois, GO 5.00 8/1/24 1,000,000 1,015,120 Illinois, GO 5.50 7/1/38 1,000,000 948,110 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,011,380 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,535,475 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,077,510 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.50 4/1/31 1,000,000 1,042,090 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana—.9% Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 1,500,000 1,351,515 Iowa—1.8% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,250,000 1,962,922 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 821,430 Kansas—.8% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 460,000 477,986 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 680,000 719,304 Louisiana—4.4% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 c 1,919,058 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,560,660 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 b 3,331,640 Maine—1.1% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,760,175 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland—2.0% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,087,840 Massachusetts—2.7% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 4,000,000 b,d 4,083,000 Michigan—10.1% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,770,850 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,622,175 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 869,560 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 1,000,000 858,240 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,915,440 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,571,790 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/19 1,300,000 1,430,104 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,285,000 3,056,627 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,391,620 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota—1.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,826,003 New Jersey—6.7% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 2,000,000 1,739,140 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,517,550 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 920,500 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 2,000,000 1,560,640 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 160,120 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 4,322,701 New Mexico—1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,283,006 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 315,000 334,076 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York—4.1% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,126,600 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 3,921,280 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,500,000 1,232,565 North Carolina—.7% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,015,800 Ohio—1.6% Muskingum County, Hospital Facilities Revenue (Genesis HealthCare System Obligated Group Project) 5.00 2/15/21 1,000,000 968,530 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,512,540 Oregon—.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,085,380 Pennsylvania—4.0% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,026,712 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) JPMorgan Chase Putters/Drivers Trust (Series 3916) (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,d 1,995,420 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/ Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 2,058,640 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 998,270 Texas—9.7% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,033,100 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,009,140 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 981,310 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 800,000 792,216 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,462,275 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,315,385 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,175,000 1,261,409 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,933,803 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,063,228 Vermont—.6% Burlington, Airport Revenue 3.50 7/1/18 925,000 900,071 Virginia—1.7% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,335,000 2,599,509 Washington—3.2% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,355,000 1,159,013 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,225,680 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,492,927 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,059,788 Wisconsin—1.4% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 2,500,000 2,122,725 U.S. Related—6.0% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,665,895 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/33 3,105,000 2,122,951 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,000,000 821,380 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 1,500,000 998,355 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 2,000,000 1,837,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 1,782,500 Total Investments (cost $163,066,036) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, these securities were valued at $10,467,890 or 6.8% of net assets. c Non-income producing—security in default. d Collateral for floating rate borrowings. 18 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA .8 AA Aa AA 8.9 A A A 14.5 BBB Baa BBB 26.3 BB Ba BB 18.4 B B B 9.9 CCC Caa CCC .1 Not Rated e Not Rated e Not Rated e 21.1 † Based on total investments. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments 163,066,036 153,592,301 Cash 579,928 Interest receivable 2,315,363 Receivable for shares of Common Stock subscribed 69,250 Prepaid expenses and other assets 32,494 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 143,809 Payable for floating rate notes issued—Note 4 3,000,000 Payable for shares of Common Stock redeemed 237,175 Interest and expense payable related to floating rate notes issued—Note 4 4,188 Accrued expenses 87,099 Net Assets ($) Composition of Net Assets ($): Paid-in capital 193,275,949 Accumulated undistributed investment income—net 20,115 Accumulated net realized gain (loss) on investments (30,705,264 ) Accumulated net unrealized appreciation (depreciation) on investments (9,473,735 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 44,233,698 21,783,909 15,619,316 939.27 71,479,203 Shares Outstanding 4,057,318 1,996,222 1,434,947 86.28 6,553,199 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended August 31, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,172,091 Distribution/Service Plan fees—Note 3(b) 346,140 Shareholder servicing costs—Note 3(c) 302,396 Registration fees 60,448 Professional fees 56,657 Prospectus and shareholders’ reports 21,602 Directors’ fees and expenses—Note 3(d) 18,355 Custodian fees—Note 3(c) 15,639 Interest and expense related to floating rate notes issued—Note 4 9,547 Loan commitment fees—Note 2 2,157 Interest expense—Note 2 135 Miscellaneous 45,483 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (132 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 790,008 Net unrealized appreciation (depreciation) on investments (18,999,032 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2013 a 2012 Operations ($): Investment income—net 8,194,081 8,198,091 Net realized gain (loss) on investments 790,008 (2,899,247 ) Net unrealized appreciation (depreciation) on investments (18,999,032 ) 18,573,168 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (2,462,670 ) (2,413,716 ) Class C (947,107 ) (993,391 ) Class I (976,835 ) (750,692 ) Class Y (8 ) — Class Z (3,608,726 ) (3,861,670 ) Net realized gain on investments: Class A (17,496 ) (80,376 ) Class C (7,904 ) (38,794 ) Class I (6,374 ) (21,711 ) Class Z (23,589 ) (127,628 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 14,064,814 18,879,560 Class C 3,294,177 5,068,575 Class I 8,568,655 13,802,071 Class Y 1,000 — Class Z 4,111,025 3,815,327 Dividends reinvested: Class A 1,834,432 2,009,218 Class C 556,520 601,349 Class I 555,253 255,312 Class Z 2,862,317 3,139,999 Cost of shares redeemed: Class A (25,207,861 ) (20,539,551 ) Class C (9,053,969 ) (4,834,652 ) Class I (12,470,840 ) (6,861,001 ) Class Z (15,352,820 ) (11,977,598 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 197,420,014 178,477,371 End of Period Undistributed investment income—net 20,115 — The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2013 a 2012 Capital Share Transactions: Class A b Shares sold 1,150,451 1,629,062 Shares issued for dividends reinvested 152,154 173,736 Shares redeemed (2,099,626 ) (1,778,286 ) Net Increase (Decrease) in Shares Outstanding ) Class C b Shares sold 270,298 435,546 Shares issued for dividends reinvested 46,224 51,927 Shares redeemed (753,215 ) (419,607 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 702,475 1,189,941 Shares issued for dividends reinvested 46,197 21,819 Shares redeemed (1,054,549 ) (591,536 ) Net Increase (Decrease) in Shares Outstanding ) Class Y Shares sold — Class Z Shares sold 335,823 328,905 Shares issued for dividends reinvested 237,957 271,320 Shares redeemed (1,290,878 ) (1,036,513 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended August 31, 2013, 12,054 Class C shares representing $149,785 were exchanged for 12,079 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.11 11.14 11.74 10.64 12.05 Investment Operations: Investment income—net a .52 .52 .59 .61 .65 Net realized and unrealized gain (loss) on investments (1.23 ) .98 (.60 ) 1.08 (1.41 ) Total from Investment Operations (.71 ) 1.50 (.01 ) 1.69 (.76 ) Distributions: Dividends from investment income—net (.50 ) (.51 ) (.58 ) (.59 ) (.65 ) Dividends from net realized gain on investments (.00 ) b (.02 ) (.01 ) — — Total Distributions (.50 ) (.53 ) (.59 ) (.59 ) (.65 ) Net asset value, end of period 10.90 12.11 11.14 11.74 10.64 Total Return (%) c (6.13 ) 13.74 (.03 ) 16.31 (5.80 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 1.02 1.00 .99 1.02 Ratio of net expenses to average net assets 1.01 1.02 1.00 .99 1.02 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d .00 d .00 d — .00 d Ratio of net investment income to average net assets 4.23 4.48 5.35 5.37 6.40 Portfolio Turnover Rate 17.40 26.27 41.05 25.26 28.94 Net Assets, end of period ($ x 1,000) 44,234 58,786 53,785 70,607 58,931 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class C Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.12 11.15 11.75 10.66 12.06 Investment Operations: Investment income—net a .42 .43 .51 .52 .57 Net realized and unrealized gain (loss) on investments (1.22 ) .98 (.60 ) 1.08 (1.41 ) Total from Investment Operations (.80 ) 1.41 (.09 ) 1.60 (.84 ) Distributions: Dividends from investment income—net (.41 ) (.42 ) (.50 ) (.51 ) (.56 ) Dividends from net realized gain on investments (.00 ) b (.02 ) (.01 ) — — Total Distributions (.41 ) (.44 ) (.51 ) (.51 ) (.56 ) Net asset value, end of period 10.91 12.12 11.15 11.75 10.66 Total Return (%) c (6.82 ) 12.87 (.77 ) 15.31 (6.45 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.77 1.78 1.75 1.76 1.80 Ratio of net expenses to average net assets 1.77 1.78 1.75 1.76 1.80 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d .00 d .00 d — .00 d Ratio of net investment income to average net assets 3.49 3.72 4.62 4.60 5.63 Portfolio Turnover Rate 17.40 26.27 41.05 25.26 28.94 Net Assets, end of period ($ x 1,000) 21,784 29,494 26,365 32,647 29,579 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. 26 Year Ended August 31, Class I Shares 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 12.09 11.12 11.72 10.63 9.15 Investment Operations: Investment income—net b .55 .54 .63 .66 .49 Net realized and unrealized gain (loss) on investments (1.23 ) .99 (.61 ) 1.05 1.46 Total from Investment Operations (.68 ) 1.53 .02 1.71 1.95 Distributions: Dividends from investment income—net (.53 ) (.54 ) (.61 ) (.62 ) (.47 ) Dividends from net realized gain on investments (.00 ) c (.02 ) (.01 ) — — Total Distributions (.53 ) (.56 ) (.62 ) (.62 ) (.47 ) Net asset value, end of period 10.88 12.09 11.12 11.72 10.63 Total Return (%) (5.91 ) 14.04 .22 16.50 21.80 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 .78 .74 .73 1.17 e Ratio of net expenses to average net assets .75 .78 .74 .72 .75 e Ratio of interest and expense related to floating rate notes issued to average net assets .00 f .00 f .00 f — — Ratio of net investment income to average net assets 4.48 4.70 5.62 5.57 6.69 e Portfolio Turnover Rate 17.40 26.27 41.05 25.26 28.94 Net Assets, end of period ($ x 1,000) 15,619 21,048 12,460 8,577 21 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Period Ended Class Y Shares August 31, 2013 a Per Share Data ($): Net asset value, beginning of period 11.59 Investment Operations: Investment income—net b .11 Net realized and unrealized gain (loss) on investments (.72 ) Total from Investment Operations (.61 ) Distributions: Dividends from investment income—net (.09 ) Net asset value, end of period 10.89 Total Return (%) c (5.35 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .81 Ratio of net expenses to average net assets d .81 Ratio of interest and expense related to floating rate notes issued to average net assets d .00 e Ratio of net investment income to average net assets d 5.62 Portfolio Turnover Rate 17.40 Net Assets, end of period ($ x 1,000) 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 28 Year Ended August 31, Class Z Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 12.12 11.14 11.75 10.65 12.05 Investment Operations: Investment income—net a .53 .53 .60 .63 .67 Net realized and unrealized gain (loss) on investments (1.23 ) .99 (.61 ) 1.09 (1.41 ) Total from Investment Operations (.70 ) 1.52 (.01 ) 1.72 (.74 ) Distributions: Dividends from investment income—net (.51 ) (.52 ) (.59 ) (.62 ) (.66 ) Dividends from net realized gain on investments (.00 ) b (.02 ) (.01 ) — — Total Distributions (.51 ) (.54 ) (.60 ) (.62 ) (.66 ) Net asset value, end of period 10.91 12.12 11.14 11.75 10.65 Total Return (%) (6.05 ) 13.92 .05 16.44 (5.64 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .95 .95 .82 .85 Ratio of net expenses to average net assets .92 .95 .95 .82 .84 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .00 c .00 c — .00 c Ratio of net investment income to average net assets 4.33 4.56 5.45 5.58 6.59 Portfolio Turnover Rate 17.40 26.27 41.05 25.26 28.94 Net Assets, end of period ($ x 1,000) 71,479 88,092 85,868 113,547 122,871 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Amount represents less than .01%. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus High Yield Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek high current income exempt from federal income tax. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. At a meeting held on April 29, 2013, the Company’s Board of Directors (the “Board”) approved, effective July 1, 2013: (a) for the fund to offer Class Y shares; and, (b) an increase in the authorized shares of the fund from 400 million to 500 million and authorized 100 million Class Y shares. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class Y and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. ClassY shares are sold at net asset value per share to certain investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 30 The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. As of August 31, 2013, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 32 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 152,792,581 799,720 Liabilities ($) Floating Rate Notes † — (3,000,000 ) — ) † Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At August 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2012 1,079,880 Purchases — Sales — Realized gain (loss) — Change in unrealized appreciation (depreciation) (280,160 ) Transfers into Level 3 — Transfers out of Level 3 — Balance as of 8/31/2013 799,720 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2013 (280,160 ) 34 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) At August 31, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $147,311, undistributed ordinary income $55,695, accumulated capital losses $31,272,962 and unrealized depreciation $8,961,732. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2013. If not applied, $715,251 of the carryover expires in fiscal year 2016, $7,033,387 expires in fiscal year 2017, $10,523,962 expires in fiscal year 2018 and $5,919,280 expires in fiscal year 2019.The fund has $2,724,326 of post-enactment short-term capital losses and $4,356,756 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2013 and August 31, 2012 were as follows: tax-exempt income $7,995,346 and $8,019,469, and ordinary income $55,363 and $268,509, respectively. During the period ended August 31, 2013, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $178,620, increased accumulated net real- 36 ized gain (loss) on investments by $165,236 and increased paid-in capital by $13,384. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2013, was approximately $11,800 with a related weighted average annualized interest rate of 1.15%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. During the period ended August 31, 2013, the Distributor retained $6,192 from commissions earned on sales of the fund’s Class A shares and $4,829 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2013, Class C shares were charged $209,308 pursuant to the Distribution Plan. Under the Service Plan adopted pursuant to Rule 12b-1 under the Act, Class Z shares reimburse the Distributor for distributing its shares and servicing shareholder accounts at an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class Z shares. During the period ended August 31, 2013, Class Z shares were charged $136,832 pursuant to the Service Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2013, Class A and Class C shares were charged $149,123 and $69,769, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2013, the fund was charged $35,096 for transfer agency services and 38 $1,040 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $128. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2013, the fund was charged $15,639 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended August 31, 2013, the fund was charged $560 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $4. During the period ended August 31, 2013, the fund was charged $8,973 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $81,490, Distribution Plan fees $24,280, Shareholder Services Plan fees $17,053, custodian fees $6,397, Chief Compliance Officer fees $6,172 and transfer agency fees $8,417. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended August 31, 2013, redemption fees charged and retained by the fund amounted to $10,883. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities during the period ended August 31, 2013, amounted to $33,054,600 and $57,261,444, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2013, was approximately $1,333,000, with a related weighted average annualized interest rate of .72%. At August 31, 2013, the cost of investments for federal income tax purposes was $159,554,033; accordingly, accumulated net unrealized depreciation on investments was $8,961,732, consisting of $6,271,934 gross unrealized appreciation and $15,233,666 gross unrealized depreciation. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus High Yield Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus HighYield Municipal Bond Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2013 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus High Yield Municipal Bond Fund at August 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2013 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended August 31, 2013 as “exempt-interest dividends” (not generally subject to regular federal income tax).The fund also hereby reports $.0033 per share as a short-term capital gain distribution paid on December 13, 2012. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2013 calendar year on Form 1099-DIV, which will be mailed in early 2014. 42 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (78) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Gordon J. Davis (72) Board Member (1995) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 49 ————— Joni Evans (71) Board Member (1991) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (73) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 66 ————— Richard C. Leone (73) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues No. of Portfolios for which Board Member Serves: 24 ————— Hans C. Mautner (75) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (49) Board Member (2006) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) No. of Portfolios for which Board Member Serves: 90 44 Burton N. Wallack (62) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 24 ————— John E. Zuccotti (76) Board Member (2006) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York No. of Portfolios for which Board Member Serves: 24 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) 46 The Fund 47 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $124,516 in 2012 and $95,892 in 2013. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $24,000 in 2012 and $20,400 in 2013. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $12,996 in 2012 and $12,010 in 2013. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $644 in 2012 and $973 in 2013. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $200,000 in 2012 and $0 in 2013. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $42,473,667 in 2012 and $51,569,616 in 2013. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
